IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                )
                                  )
               v.                 )     I.D. No. 1607016381
                                  )
MARTIN TAYLOR,                    )
                                  )
                Defendant.        )



                      Submitted: September 7, 2021
                      Decided: September 29, 2021

            Upon Consideration of Defendant’s Motion in Limine.
                              GRANTED.

                      MEMORANDUM OPINION




Andrew J. Vella, Esquire, and Eric H. Zubrow, Esquire, DEPARTMENT OF
JUSTICE, Wilmington, Delaware. Attorneys for the State of Delaware.

Patrick J. Collins, Esquire, COLLINS & ASSOCIATES, Wilmington, Delaware.
Attorney for Defendant Martin Taylor.




BUTLER, R.J.
      We have here a Defendant who seeks a ruling in limine concerning the

availability of a defense which, he fears, the State will argue has been eliminated

recently. His fears were realized when the State did indeed file its opposition to

Defendant’s motion. It now falls on the Court to sort all this out.

                                  BACKGROUND

      Mr. Taylor was accused of murder in 2016. His case was assigned to defense

counsel, who negotiated a plea agreement with the State. The Defendant, with

considerable ambivalence, entered a plea of Guilty but Mentally Ill to Manslaughter

and Possession of a Weapon During Commission of a Felony. At sentencing, the

plea netted him a 45-year jail sentence.

      Mr. Taylor appealed his convictions to the Delaware Supreme Court, which

ruled that he should have been permitted to withdraw his plea before sentencing.1

On remand, new counsel for Mr. Taylor was duly appointed.

      During the interim, the Delaware General Assembly passed an amendment to

the law concerning use of force as justification.2 Specifically, the old law – in effect

at the time of the murder – permitted the defendant the use of force so long as the

defendant believed the use of force was necessary.3 The amendment, passed in June,



1
  See generally Taylor v. State, 213 A.3d 560 (Del. 2019).
2
  11 Del. C. § 464 (a)–(c) (2021) (amending 11 Del. C. § 464 (1972) (amended on
other grounds 1995)) (hereinafter the “2021 Act”).
3
  11 Del. C. § 464(a)–(c) (1972) (hereinafter the “1972 Act”).

                                           2
2021, requires not only that the defendant believe the use of force is necessary, but

also that the defendant’s belief be “reasonable.”4 Thus, what had been a purely

subjective belief was amended to require both a subjective and an objectively

reasonable belief.5

      From Defendant’s prior plea of Guilty But Mentally Ill, we may fairly surmise

that there will be some expert disputations at trial over the Defendant’s state of mind

on the occasion in question. The likelihood that a jury would find Defendant’s belief

objectively “reasonable” will impose upon the Defendant a burden that he would not

have had if the case were tried in 2017 as originally scheduled.

      Thus, the defense has moved in limine that the jury be instructed on the law

of justification as it existed at the time of the offense, without the 2021 amendment’s

requirement that he show that his belief in the justification was reasonable.      He

argues that application of the amended statute to him would violate the Ex Post Facto

Clause of the U.S. Constitution.6

      The State has responded that the Ex Post Facto Clause is not violated by

application of the reasonableness requirement to him and the statute as amended

should be the one read to the jury.




4
  The 2021 Act § 464(a)–(c).
5
  Compare the 1972 Act § 464(a)–(c), with the 2021 Act § 464(a)–(c).
6
  See generally U.S. Const., art. I, § 9.

                                          3
                                       ANALYSIS

      Almost a century ago, the U.S. Supreme Court in Beazell v. Ohio7 set forth

the modern standard for adjudicating ex post facto questions:

      It is settled, by decisions of this court so well known that their citation
      may be dispensed with, that any statute which punishes as a crime an
      act previously committed, which was innocent when done, which
      makes more burdensome the punishment for a crime, after its
      commission, or which deprives one charged with crime of any defense
      available according to law at the time when the act was committed, is
      prohibited as ex post facto.8

      In the normal course of things, we would see ex post facto arguments raised

when the legislature increases a criminal penalty or reduces the prosecution’s burden

and the prosecution attempts to apply that change to a class of offenses that occurred

before the statute was amended. Raising a fine or mandating a jail sentence for

behavior already committed is an archetypical ex post facto legislative act that

cannot be given retroactive effect.9

      Here, the legislation did not make proof of a crime easier or a punishment

more onerous. Rather, the legislature removed a defendant’s ability to argue that he

had an unreasonable subjective belief that the circumstances warranted his use of

force. Henceforth, only reasonable subjective beliefs that the use of force was


7
  269 U.S. 167 (1925).
8
  Id. at 169–70 (italics added); accord Collins v. Youngblood, 497 U.S. 37, 42
(1990).
9
  See generally Helman v. State, 784 A.2d 1058, 1075–76 (Del. 2001).

                                          4
justified are defensible. The question presented, therefore, is whether the 2021

amendment deprives the Defendant of a defense he could have raised before the

amendments were enacted.10

      In answering this question, both sides discuss a district court case, United

States v. Kowal.11 Kowal considered whether retroactive application of amendments

made to the insanity defense by the Insanity Defense Reform Act of 1984 (the

“IDRA”) would violate the Ex Post Facto Clause to the extent the IDRA removed a

defense afforded the defendant under the Model Penal Code that existed prior to the

IDRA’s enactment.12 Relevant there, the IDRA eliminated the insanity defense’s

“volitional prong,” thereby preventing the defendant from arguing that, “as a result

of a mental disease or defect,” he “lacked substantial capacity . . . to conform his

conduct to the . . . law.”13 The IDRA also reallocated the burden of proving insanity

from the government to the defendant, making acquittal possible only if the

defendant demonstrated insanity by clear and convincing evidence. 14 In short, the



10
   Chambers v. State, 93 A.3d 1233, 1235 (Del. 2014) (internal quotation marks
omitted).
11
   596 F. Supp 375 (D. Conn. 1984).
12
   See generally 18 U.S.C. § 17 (1984) (amended on other grounds 1986). The IDRA
was passed in the wake of the attempted assassination of President Ronald Reagan
and the subsequent acquittal of John Hinkley by reason of insanity. See United
States v. Pohlot, 827 F.2d 889, 896 (3d Cir. 1987) (describing history and effect on
insanity defenses).
13
   Model Penal Code § 4.01(a) (Am. L. Inst. 1962).
14
   Kowal, 596 F. Supp at 379; see Pohlot, 827 F.2d at 896.

                                         5
IDRA made it more difficult for the defendant to raise an insanity defense than it

had been before the amendments were codified.

      Given the substantive disadvantages caused by the IDRA, Kowal held

retroactive application of the IDRA to the defendant would violate the Ex Post Facto

Clause.   In doing so, the Court applied the Beazell rule against eliminating

previously available defenses: “‘any statute . . . which deprives one charged with

crime of any defense available according to law at the time when the act was

committed, is prohibited as ex post facto.’”15 The U.S. Supreme Court later affirmed

this rule.16 So did the Delaware Supreme Court.17 Kowal thus supports Defendant’s

position that the amendment here is ex post facto and cannot be applied to Defendant.

      Despite all this, the State says reliance on Kowal is misplaced. To advance its

view of the Ex Post Facto Clause, the State resurrects from the archives a line of

cases purporting to establish a different retroactivity standard. Although the Court

appreciates a lesson in legal history as much as anyone, the State’s precedents are

little more than an intellectual curio and do not advance its cause.




15
   Kowal, 596 F. Supp at 377 (quoting Beazell, 269 U.S. at 169–70).
16
   See Collins, 497 U.S. at 42.
17
   See, e.g., Fountain v. State, 139 A.3d 837, 841 (Del. 2016) (“It is a general rule
that statutory amendments operate prospectively unless the legislature expressly
states, to the contrary, that the amendments shall be retrospective . . . . A statutory
amendment . . . may apply retroactively, when the amendment . . . does not affect
substantive or vested rights.” (cleaned up)).

                                          6
      The State first cites Kring v. Missouri,18 a murder case from 1883. At that

time, Missouri law treated a guilty plea to murder second degree as an acquittal of

the more serious charge of murder first degree. Kring pled to murder in the second

degree, thinking he had an agreement to be sentenced to no more than 10 years in

prison. Instead, he was sentenced to 25 years. He appealed. But by the time the

case was reversed and remanded, Missouri law had changed. Under Missouri’s new

constitution, a plea of guilty to second degree murder no longer acted as a bar to a

subsequent prosecution for first degree murder. Free to prosecute the more serious

charge, the State tried Kring for first degree murder, convicted him, and secured a

death sentence.

      Understandably upset by this turn of events, Kring went to the U.S. Supreme

Court to argue the new law was invalid as ex post facto. Accepting Kring’s

arguments, the U.S. Supreme Court said:

      We are of opinion that any law passed after the commission of an
      offense which, in the language of WASHINGTON, in U.S. v. Hall, “in
      relation to that offense, or its consequences, alters the situation of a
      party to his disadvantage,” is an ex post facto law; and in the language
      of DENIO, in Hartung v. People: “No one can be criminally punished
      in this country, except according to a law prescribed for his government
      by the sovereign authority before the imputed offense was committed,
      and which existed as a law at the time.”19

18
  107 U.S. 221 (1883), overruled by Collins, 497 U.S. 37.
19
  Kring, 107 U.S. at 235 (first quoting United States v. Hall, 26 F. Cas. 84, 86
(C.C.D. Pa. 1809), aff’d, 10 U.S. (6 Cranch) 171 (1810); then quoting Hartung v.
People, 28 N.Y. 400, 402 (N.Y. 1863)).

                                          7
      Hall, quoted above, was an 1809 case involving peril on the high seas. The

“any law” that “alters the situation of a party to his disadvantage” language was

surely broader than it needed to be. The same language, carried forward in Kring,

the 1883 opinion, remained quite broad, as Kring’s issue was a good bit more

specific than a “situation” that was merely “disadvantaged.”20

      All this is by way of explaining why, in the 20th century case of Collins v.

Youngblood,21 the U.S. Supreme Court disavowed the “alters the situation of a party

to his disadvantage” standard for analyzing ex post facto claims,22 assuming it ever

was a “standard” or essential to Kring’s judgment and was not simply some rather

broad language in a case from long ago. After all, Kring’s situation was not simply

“disadvantaged;” the ex post facto law lifted his guilty plea and then converted his

crime to a capital offense. Regardless, Collins deleted Kring’s “alters the situation”

language and replaced it with Beazell’s rule against eliminating previously available

defenses, calling the rule “faithful” to the “best understanding . . . of the Ex Post

Facto Clause.”23




20
   See James Boswell, 3 Boswell’s Life of Samuel Johnson 167 (George B. Hill &
L.F. Powell eds., Oxford Univ. Press rev. ed. 1934) (1791) (“Depend upon it, Sir,
when a man knows he is to be hanged in a fortnight, it concentrates his mind
wonderfully.” (quoting Samuel Johnson)).
21
   497 U.S. 37.
22
   Id. at 47–50.
23
   Id. at 43.

                                          8
      This is where the State’s archeological approach digs itself into the proverbial

hole. According to the State, Collins repudiated the standard utilized in Kowal. But

Collins repudiated Kring and endorsed Beazell. And Kowal relied on Beazell, not

Kring. So, it follows that Collins’s disavowal of Kring’s “alters the situation”

rationale was hardly an endorsement of the State’s argument that Collins effectively

overruled Kowal. To reiterate, both Collins and Kowal relied on Beazell’s rule

against eliminating a previously available defense, not Kring’s “alters the situation”

formulation.

      Thus, it is incorrect to argue, as the State does, that Kowal is not good law in

light of Collins. Rather, it is so widely agreed that retroactive application of the

amendments to the MPC’s definition of insanity wrought by the IDRA would be ex

post facto that no opinion has decided otherwise.24 Indeed, it is the stated position

of the U.S. Department of Justice that amendments like the IDRA amendments,

which expand criminal liability by removing a previously available defense, are ex



24
   See, e.g., United States v. Samuels, 801 F.2d 1052 (8th Cir. 1986); United States
v. Prickett, 604 F. Supp. 407 (S.D. Ohio 1985); United States v. Lakey, 610 F. Supp.
210 (S.D. Tex. 1985); see also People v. Ramsey, 735 N.E.2d 533 (Ill. 2000) (same
under comparable Illinois law); People v. McRunels, 603 N.W.2d 95 (Mich. 1999)
(same under comparable Michigan law); Anderson v. Dep’t of Health & Mental
Hygiene, 528 A.2d 904 (Md. 1987) (same under comparable Maryland law); United
States v. Williams, 475 F.2d 355 (D.C. Cir. 1973) (same under comparable D.C.
law); see generally United States v. Roy, 830 F.2d 628, 637 (7th Cir. 1987)
(summarizing state of ex post facto law in the context of the Insanity Defense Reform
Act at the time of these decisions).

                                          9
post facto.25 In other contexts involving similar amendments, that had been the

position of the Delaware Department of Justice as well.26

      Simply following the dictate of Beazell, reiterated by Collins, and aided by a

review of Kowal and a small dose of common sense, gets us to what the Court

believes is the only possible conclusion.         Removing the availability of an

“unreasonable belief” that the use of force was justified and replacing it with a use

of force that can only be justified if the actor’s belief was “reasonable” was a

substantive change to the law of justification in 2021. The defendant whose beliefs

were unreasonable lost the availability of a defense to the charge – a loss that

“deprives one charged with a crime of any defense available according to law at the

time when the act was committed.”27            Thus, retroactive application of the




25
      U.S.      Dep’t      of    J.,    Criminal      Resource      Manual      §   637,
https://www.justice.gov/archives/jm/criminal-resource-manual-637-insanity-
present-statutory-test-18-usc-17a (last updated Jan. 22, 2020) (“The [IDRA] . . . is
applicable to offenses committed after 1984.” (emphasis added) (citing ex post facto
caselaw)). It also was the government’s view at the time of Kowal. See United
States v. Teller, 762 F.2d 569, 577 n.4 (7th Cir. 1985) (citing U.S. Dep’t of J.,
Handbook on the Comprehensive Crime Control Act of 1984 and Other Criminal
Statutes Enacted by the 98th Congress 58, 65 (1984)).
26
   See Curry v. State, 2017 WL 4679788, at *1 (Del. Oct. 17, 2017) (“The State
concedes it was an ex post facto violation to apply the 2016 sentencing amendment
to a 2015 offense . . . and that the law in effect at the time of the crime controls the
sentence . . . .” (first omission in original) (alterations and internal quotation marks
omitted)).
27
   Collins, 497 U.S. at 50 (internal quotation marks omitted).

                                          10
“reasonable” belief amendment of the justification defense violates the Ex Post

Facto Clause of the U.S. Constitution.28

      To the extent a justification defense is fairly raised by the evidence, the jury

in the Defendant’s trial will be charged under the statute in effect at the time of the

murder.

                                   CONCLUSION

      For the foregoing reasons, the Defendant’s motion in limine is GRANTED.

      IT IS SO ORDERED.




                                                Charles E. Butler, Resident Judge




28
  See id. at 49 (“A law that abolishes an affirmative defense of justification . . .
contravenes [the Ex Post Facto Clause] because it expands the scope of a criminal
prohibition after the act is done.”).

                                           11